Citation Nr: 1035805	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-06 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound to the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1963 to February 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied the Veteran's claim for 
service connection for a right knee disorder.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at an October 2009 RO (Videoconference) hearing.  A copy of 
that hearing transcript has been associated with the claims file.


FINDING OF FACT

The competent evidence of record shows that that residuals of a 
right knee shell fragment wound were not present in service, were 
not present at discharge from service, have not been continuous 
since discharge from service, were not manifested to a 
compensable degree within one year of separation from service and 
that there was no nexus between the Veteran's current right knee 
disorder and service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals 
of a right knee shell fragment wound have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1154(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The Veteran was provided with VCAA notice in an December 2007 
letter.  This letter informed him of the evidence required to 
substantiate his claim for service connection, of what evidence 
VA would obtain, of what evidence he was expected to provide, and 
of what assistance the VA could provide the Veteran in obtaining 
evidence from other agencies.  In addition, this letter informed 
him that he should submit any information relevant to his claims.  
This letter provided proper pre-adjudication notice to the 
Veteran accordance with Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper pre-adjudication Dingess notice were 
provided in the December 2007 letter.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to a claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records and her VA 
treatment records have been obtained.  He has been afforded an 
adequate VA examination and a sufficient medical opinion has been 
obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A 
June 2008 response from the Social Security Administration (SSA) 
indicated that they were not able to locate the Veteran's medical 
records after an exhaustive and comprehensive search.  Also of 
record and considered in connection with the appeal are the 
Veteran's testimony and various written statements provided by 
the Veteran and his representative.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain full the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the October 
2009 hearing, the undersigned questioned the Veteran regarding 
the opinion his treating orthopedist had regarding the etiology 
of his right knee disorder.  He was also given the opportunity to 
ask questions and present additional argument. The Board 
therefore concludes that it has fulfilled its duties under 
Bryant.

As neither the Veteran nor his representative have indicated that 
there is any outstanding pertinent evidence to be obtained, the 
Board may proceed with the consideration of the Veteran's claim.




Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr, supra; see 
Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage, 
10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  This 
presumption applies to veterans who have served 90 days or more 
of active service during a war period or after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

For injuries that are alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  VA regulations provide 
that in the case of any veteran who has engaged in combat with 
the enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even though 
there is no official record of such incurrence or aggravation.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2009).  However, 
the reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally require 
competent medical evidence.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Factual Background and Analysis

The Veteran states that his right knee was injured by shrapnel in 
a booby trap explosion in Vietnam.

A January 1963 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from a 
trick or locked knee in an accompanying Report of Medical History 
(RMH).  A May 1963 treatment note indicated that the Veteran was 
injured on an obstacle course three days previously and that his 
knee was very stable on physical examination.  Mild traumatic 
arthritis to the left knee was noted in a January 1965 treatment 
note.

The Veteran reported that he had received shrapnel wounds to his 
left knee and right arm in an explosion that occurred the 
previous day in an August 1966 treatment note.  His knee was 
wrapped and a hot compression was applied.  He complained of knee 
pain on extreme flexion four days later and was returned to full 
duty.  An undated Patient Evacuation Tag stated that the Veteran 
had sustained a superficial missile wound to his left arm and 
that he had been awarded a Purple Heart medal.  A December 1967 
Medical Board report was negative for complaints, findings or 
diagnoses related to a right knee disorder.

A July 1968 VA examination noted pigmented nevus on the anterior 
aspect of the left knee.

A June 1970 VA psychiatric examination was negative for any 
complaints, findings or diagnoses related to a left knee 
disorder.

Mild crepitus with flexion in both knees was found in an April 
1994 VA examination.  There was no other evidence of arthritis.

The Veteran was noted to ambulate with a normal heel-toe gait, 
normal stance phase and cadence in a May 1994 VA orthopedic 
examination.  He was able to walk on his toes and on his heels.

Complaints of chronic right knee pain since being struck by 
shrapnel during combat were noted in an April 1998 VA treatment 
note.

A metallic foreign body was seen within the soft tissues inferior 
to the patella which appeared to be a broken needle in an April 
1998 VA right knee X-ray.  There was no evidence of arthritides 
or joint space narrowing.

A May 1998 VA treatment note indicated that arthroscopy was 
performed on the Veteran's right knee to remove a retained 
foreign body.  The Veteran had reported a history of chronic knee 
pain and effusion for 30 years with his symptoms increasing over 
the past three weeks.  The foreign body had appeared to be a 
hyperdermic needle in an X-ray.

VA psychological examinations conducted in July 1998 and March 
2001 were negative for any complaints, findings or diagnoses 
related to a right knee disorder.

A May 1999 VA right knee X-ray revealed no significant 
degenerative changes.

Mild features of osteoarthritis were found in a June 2002 VA 
right knee X-ray.  The radiopaque foreign body noted on the 
comparison X-ray was no longer present.

An impression of a normal right knee was noted in a July 2005 VA 
right knee X-ray.

A May 2006 VA right knee X-ray revealed slightly less prominent 
osteoarthritic changes than the comparison and noted that these 
differences were probably technical.

A May 2007 VA right knee magnetic resonance imaging (MRI) scan 
revealed a partial anterior cruciate ligament (ACL) tear and a 
tear of the posterior horn of the medial meniscus.

A November 2007 VA orthopedic treatment note reflected the 
Veteran's complaints of pain primarily under his right knee 
patella that was worse with prolonged sitting and kneeling.  A 
recent injury, instability or joint line tenderness were denied.  
Physical examination noted crepitus and was negative for joint 
line tenderness  or effusion.  An accompanying MRI scan revealed 
a degenerative medial meniscal tear and paterallar femoral 
chondromalacia.

An assessment of minimal osteoarthritic changes in the right knee 
and a degenerative medial meniscal tear were noted in a February 
2008 VA treatment note.

The Veteran reported feeling a tear in his right knee several 
weeks after his 1998 arthroscopic surgery in a September 2008 VA 
treatment note.  A recent MRI scan appeared to indicate extensive 
extension of the original tear.  Arthroscopic intervention was 
recommended.

A September 2008 VA right knee X-ray was normal.

The repair of a torn meniscus in the right knee was conducted in 
November 2008.

A January 2009 VA orthopedic examination reflected the Veteran's 
reports of sustaining multiple tiny shell fragment wounds to his 
right lower extremity in 1966 following a landmine explosion.  
The onset of knee pain occurred in the 1970s.  He now experienced 
constant knee pain and knee buckling and popping.  The use of a 
brace, cane, crutch or medication were denied.  He reported being 
unable to run or walk.  The examiner noted that the Veteran was 
seven weeks postoperative and had his arthrocentesis today and 
therefore opted not to examine him.  An impression of a right 
knee medial meniscal tear with minimal to mild osteoarthritis was 
made.  

Following a review of the Veteran's claims file, the October 2009 
VA orthopedic examiner opined that he would expect a 42 year old 
injury to present with some significant degenerative and 
arthritic changes, none of which were present in the Veteran.  
The Veteran had reported that the landmine had wire and when the 
foreign body was removed he had been told it was a piece of wire.  
The examiner further opined that while it was certainly possible 
that some shrapnel from this piece of wire remained in his 
patellar tendon for some 32 years and it could have perhaps 
shifted in early 1998, causing the onset of pain, this would in 
no way explain the problem with the medial meniscus of his ACL.  
Therefore, even if the Veteran did sustain shrapnel in 1966 and 
even if it had been removed in 1998, it was "much less likely 
than yes" that shrapnel, which did not apparently enter the knee 
joint itself, was in any way causative of the Veteran's current 
right knee problems.

In an October 2009 RO hearing, the Veteran testified that he 
injured his right knee in a booby trap during service.  He had a 
little difficulty running during service but his knee did not 
bother him otherwise.  He first sought treatment for his knee in 
approximately 1989.  A foreign body consisting of a rusty wire 
was removed from his knee.  

The Veteran has a current disability as he has been diagnosed 
with a variety of right knee disorders, including a medial 
meniscus tear and mild osteoarthritis.  His reports of being 
exposed to shrapnel from bobby traps or landmines while serving 
in Vietnam are consistent with the time, place and circumstances 
of his service.  In order for the Veteran's current right knee 
disorder to be recognized as service connected, the competent 
medical evidence of record must establish a link between this 
condition and an in-service injury or disease.  38 U.S.C.A. § 
1110; Shedden and Hickson, both supra.

The most probative and competent medical evidence of record is 
against establishing service connection for the Veteran's 
currently-diagnosed right knee disorder.  His December 1967 
Medical Board report was negative for any complaints, findings or 
diagnoses related to his right knee.  The October 2009 VA 
orthopedic examiner declined to find a nexus between the 
Veteran's current right knee disorder and service, noting that an 
injury like that reported by the Veteran to have occurred over 40 
years ago would result in some significant degenerative and 
arthritic changes which the Veteran did not have.  The October 
2009 VA examiner also opined that even if the foreign body 
removed in 1998 was shrapnel from the reported in-service injury, 
this would not explain his current tendon injuries as the foreign 
body did not enter the knee joint itself.  No other competent 
medical opinion has been submitted suggesting such a nexus.

Although the Veteran claimed to have suffered from a right knee 
disorder continuously since his Vietnam service, there is no 
clinical evidence of any such disorder  until an April 1994 VA  
treatment note, more than 25 years after discharge.  The absence 
of any clinical evidence or complaints for many years after 
service is a factor that weighs against a finding of continuity 
of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The July 1968 VA examination, conducted within 
months of the Veteran's discharge, was negative for any findings 
or complaints related to his right knee.  

Moreover, the Veteran's testimony during his October 2009 hearing 
that he never claimed to have suffered a left knee injury is 
directly contradicted by this January 1993 claim for service 
connection for "leg" injuries and the June 1995 grant of 
service connection for residuals of a left knee shell fragment 
wound.  His reports that a piece of rusted wire had been removed 
from his knee in 1998 are contradicted by the clinical evidence 
suggesting that the foreign body was a broken needle.  Thus, the 
Board finds that his reports regarding initial onset in service 
and continuity of symptomatology after are not credible.

The Veteran contends that he had a right knee disorder during 
service.  If right knee disorder was shown in service and at any 
time thereafter, a nexus to service could be conceded.  38 C.F.R. 
§ 3.303(b).  The contemporaneous service treatment records, 
however, show no findings of a right knee disorder at the time of 
service discharge.  Hence, the evidence is against finding that a 
right knee disorder was present at during service.

Further, the Veteran is not competent to opine as to the etiology 
of his current right knee disorder.  While a layperson can 
provide evidence as to some questions of etiology or diagnosis, 
the question of a medical relationship between his current right 
knee disorder and service, which would require more than direct 
observation to resolve, is not in the category of questions that 
lend themselves to resolution by lay observation.  Cf. Jandreau 
and Barr, both supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis).  
Thus, the Veteran is not competent to opine on this question, and 
his statements asserting a relationship between his current right 
knee disorder and service are not probative as to this question.

As the evidence is against finding a nexus between a right knee 
disorder and service, reasonable doubt does not arise and the 
claim is denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for residuals of a right knee 
shell fragment wound is denied.

____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


